United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
DEPARTMENT OF THE NAVY,
Port Hueneme, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1329
Issued: January 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 10, 2011 appellant filed a timely appeal from a March 3, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation under 5 U.S.C.
§ 8115 on the grounds that his wage-earning capacity was represented by the selected positions
of customer complaint clerk or information clerk.
FACTUAL HISTORY
OWCP accepted that appellant sustained the following injuries on February 5, 1998 after
lifting and pulling boxes: chronic cervical sprain, lumbar sprain, lumbar spinal stenosis, cervical
disc degeneration, lumbar disc degeneration and herniated cervical disc without myelopathy.
1

5 U.S.C. § 8101 et seq.

The record lists that he had six prior accepted claims for injuries through October 1995.
Appellant stopped working in November 1998 and received compensation for wage loss.
OWCP referred appellant for a second opinion evaluation by Dr. Aubrey Swartz, an
orthopedic surgeon.2 In a report dated May 29, 2008, Dr. Swartz stated that appellant’s low back
problems began in 1987 and he sustained a temporary aggravation on February 5, 1998. He
indicated that appellant was disabled due to his nonindustrial conditions.
By letter dated November 18, 2008, OWCP advised appellant that he was being referred
for a referee examination.3 In a report dated December 16, 2008, Dr. Mark Rosen, a Boardcertified orthopedic surgeon, provided a history and results on examination. He noted that the
past medical history included coronary artery disease with coronary artery bypass surgeries,
hypertension, borderline diabetes, bilateral knee surgeries and three back surgeries. Dr. Rosen
stated that total disability referable to the February 1998 injuries ceased one month after cervical
spine surgery.4 He completed an OWCP-5 form report providing work restrictions that included
a 10-pound lifting restriction. Dr. Rosen stated that appellant had nonindustrial conditions that
would likely keep him from performing any work.
In a letter dated January 28, 2009, OWCP requested an additional report from Dr. Rosen.
It requested that he clarify his opinion on employment-related residuals. In a report dated
February 2, 2009, Dr. Rosen indicated that appellant continued to have residuals of an
August 13, 1987 employment injury to his back. He submitted an OWCP-5c form with the same
restrictions as noted in the December 16, 2008 OWCP-5c form.
Appellant was referred for vocational rehabilitation services. On November 6, 2009 a
rehabilitation counselor prepared job classification CA-66 forms for the positions of information
clerk (Department of Labor, Dictionary of Occupational Titles (DOT) No. 237.367-022) and
customer complaint clerk (DOT No. 241.367-014). Both positions were reported as sedentary
with occasional lifting of 10 pounds. The weekly wage was found to be $425.00.
Pursuant to vocational rehabilitation, appellant underwent a training course. On
October 1, 2010 the rehabilitation counselor again completed CA-66 forms for the above clerk
positions.
In a report dated October 12, 2010, Dr. Rosen stated that he had reviewed medical
records and job descriptions provided. He stated that, based on the records and his previous
examination, appellant “should not be capable of performing either the duties described as
information or customer complaint clerk.” Dr. Rosen submitted an OWCP-5c report repeating
his prior work restrictions. He stated on the form report “can perform as clerk.”

2

FECA provides that an employee shall submit to an examination by a physician designated or approved by the
Secretary of Labor as frequently and at the times and places as may reasonably be required. 5 U.S.C. § 8123(a).
3

A medical conflict statement dated September 9, 2008 reported that an attending physician, Dr. Bienvenido
Reyes, had opined that appellant was totally disabled. The last report in the record from Dr. Reyes is a February 2,
2005 Form OWCP-5c (work capacity evaluation) checking a box “no” regarding appellant’s capacity to work eight
hours per day.
4

Appellant underwent a cervical discectomy and fusion on March 23, 1999.

2

By letter dated December 10, 2010, OWCP requested clarification from Dr. Rosen. In a
report dated January 21, 2011, Dr. Rosen stated that appellant “should be capable of performing
either the duties described as information or customer complaint clerk.”
In a letter dated February 1, 2011, OWCP advised appellant that it proposed to reduce his
compensation. It stated that he had the capacity to earn wages as customer complaint clerk
and/or as an information clerk. With respect to medical evidence, OWCP stated that Dr. Rosen
had examined appellant on September 8, 2009 and the selected positions were within his work
restrictions. Appellant was provided 30 days to respond if he disagreed with the proposal.
By decision dated March 3, 2011, OWCP reduced appellant’s compensation based on his
capacity to earn wages as either a customer complaint clerk or information clerk at $400.00 per
week.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of justifying a subsequent
reduction in such benefits.5
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual wages
received by an employee if the earnings fairly and reasonably represent his wage-earning capacity.
If the actual earnings do not fairly and reasonably represent wage-earning capacity, or if the
employee has no actual earnings, his wage-earning capacity is determined with due regard to the
nature of his injury, his degree of physical impairment, his usual employment, his age, his
qualifications for other employment, the availability of suitable employment, and other factors and
circumstances which may affect his wage-earning capacity in his disabled condition.6
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to OWCP’s wage-earning capacity specialist for
selection of a position, listed in the Department of Labor, Dictionary of Occupational Titles or
otherwise available in the open market, that fits the employee’s capabilities with regard to his or
her physical limitations, education, age and prior experience. Once this selection is made, a
determination of wage rate and availability in the labor market should be made through contact
with the state employment service or other applicable service.7 Finally, application of the
principles set forth in Albert C. Shadrick will result in the percentage of the employee’s loss of
wage-earning capacity.8
The Board notes that it is well established that a wage-earning capacity determination
must be based on a reasonably current medical evaluation.9 OWCP cannot properly determine
5

Carla Letcher, 46 ECAB 452 (1995).

6

See Wilson L. Clow, Jr., 44 ECAB 157 (1992); see also 5 U.S.C. § 8115(a).

7

See Dennis D. Owen, 44 ECAB 475 (1993).

8

5 ECAB 376 (1953); see also 20 C.F.R. § 10.303.

9

Carl C. Green, Jr., 47 ECAB 737, 746 (1996).

3

appellant’s wage-earning capacity without a detailed current description of her condition and
ability to perform work.10
In determining an employee’s wage-earning capacity based on a position deemed
suitable, but not actually held, OWCP must consider the degree of physical impairment,
including impairments resulting from both injury-related and preexisting conditions, but not
impairments resulting from post injury or subsequently acquired conditions.11
ANALYSIS
In this case, OWCP made a determination that the selected clerk positions12 were
medically suitable based on reports from Dr. Rosen. The medical evidence from Dr. Rosen,
however, is of diminished probative value on this issue.
The Board notes that, while OWCP selected Dr. Rosen as a referee physician to resolve a
conflict under 5 U.S.C. § 8123(a),13 there was no existing conflict. The second opinion
physician, Dr. Swartz, had submitted a report dated May 29, 2008 regarding appellant’s
condition. At that point the last report from an attending physician was a form report dated
February 2, 2005 indicating that appellant was then totally disabled. There was no current
disagreement and Dr. Rosen is therefore a second opinion physician.14
The examination by Dr. Rosen was on December 16, 2008.15 In a brief October 12, 2010
report, Dr. Rosen stated that he had reviewed medical records and reiterated the work restrictions
previously reported on the date of examination. This is not a case where an attending physician
continued to provide follow-up examinations but kept the same work restrictions.16 Dr. Rosen
examined appellant on December 16, 2008 and there were no further examinations.
The October 12, 2010 report is a brief report that states appellant could not perform the
selected positions. The January 21, 2011 report is similar but states that appellant should be able
to perform the positions, without further explanation. This inconsistency was not resolved.
Dr. Rosen stated that he reviewed medical records, but he did not discuss any specific medical
10

See Anthony Pestana, 39 ECAB 980 (1988); Samuel J. Russo, 28 ECAB 43 (1976) (medical reports submitted
two years prior to the wage-earning capacity determination were not sufficient to establish appellant’s current work
capacity).
11

John D. Jackson, 55 ECAB 465 (2004).

12

It is unclear why OWCP chose two positions. The well-established procedure for a wage-earning capacity
under 5 U.S.C. § 8115 based on a position selected from the Department of Labor, Dictionary of Occupational Titles
is to choose one position.
13

FECA provides that, if there is a disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall make the
examination. 5 U.S.C. § 8123(a).
14

Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

15

OWCP incorrectly stated in its February 1, 2011 proposed reduction of compensation that the examination was
September 8, 2009.
16

See M.A., 59 ECAB 624 (2008).

4

evidence of record. A medical opinion as to disability must include consideration of preexisting
conditions, as noted above. Dr. Rosen had noted numerous “nonindustrial” conditions in his
evaluation and indicated that appellant would be totally disabled from these conditions. To the
extent that these conditions were preexisting, they must be considered in any determination of
disability. It is not clear that Dr. Rosen’s opinion as to disability took into consideration
preexisting conditions.
The Board finds that OWCP did not properly establish that the selected positions were
medically suitable. The January 21, 2011 report is of diminished probative value with respect to
appellant’s ability to perform the duties of the selected positions. It is OWCP’s burden of proof
on this issue, and the Board finds OWCP did not meet its burden of proof in this case.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to reduce appellant’s
compensation under 5 U.S.C. § 8115.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 3, 2011 is reversed.
Issued: January 5, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

